Case 1:18-cv-00313-CFC-CJB Document 147 Filed 06/19/20 Page 1 of 7 PageID #: 2712




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE
   KOKI HOLDINGS CO., LTD.,              )
                                         )
                     Plaintiff,          )     C.A. No. 18-313 (CFC)
                                         )
                     v.                  )
                                         )
   KYOCERA SENCO INDUSTRIAL              )
   TOOLS, INC.,                          )
                                         )
                     Defendant.          )

   DEFENDANT’S CONCISE STATEMENT OF FACTS IN SUPPORT OF
      DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OF
  INVALIDITY AND NO INFRINGEMENT OF U.S. PATENT NO. 8,118,204



                                         Kelly E. Farnan (#4395)
                                         Richards, Layton & Finger, P.A.
   OF COUNSEL:                           One Rodney Square
                                         920 North King Street
   Robert S. Rigg                        Wilmington, DE 19801
   David Bernard                         302-651-7700
   John K. Burke                         farnan@rlf.com
   Vedder Price P.C.
   222 North LaSalle Street              Attorneys for Defendant Kyocera Senco
   Chicago, IL 60601                     Industrial Tools, Inc.
   (312) 609-7500

   Dated: June 19, 2020
Case 1:18-cv-00313-CFC-CJB Document 147 Filed 06/19/20 Page 2 of 7 PageID #: 2713




                                  TABLE OF EXHIBITS

      Exhibit1               Description of Document                   Abbreviation
      2          U.S. Patent No. 8,118,204, bearing bates numbers ’204 Patent
                 KHD000730-738
      4          Excerpts from Prosecution History of U.S. ’204 Prosecution
                 Application No. 12/088,524, which eventually History
                 issued as U.S. Patent No. 8,118,204
      5          Excerpts from Initial Expert Report of Keven Miller Miller Initial
                 Regarding Invalidity, dated February 28, 2020
      6          Excerpts from Rebuttal Expert Report of Keven Miller Rebuttal
                 Miller Regarding Non-Infringement, dated March
                 27, 2020
      8          Transcript Excerpts from Deposition of Keven Miller Tr.
                 Miller, taken June 5, 2020
      10         Excerpts from Rebuttal Expert Report of Glenn Vallee Rebuttal
                 Vallee, Ph.D., dated March 27, 2020
      11         Excerpts from Reply Expert Report of Glenn Vallee, Vallee Reply
                 Ph.D., dated April 24, 2020
      12         Transcript Excerpts from Deposition of Glenn Vallee Tr.
                 Vallee, Ph.D., taken June 3, 2020




  1
   As used herein, exhibits attached to the Rigg Declaration will be referred to by
  corresponding “Ex. __.”


                                              i
Case 1:18-cv-00313-CFC-CJB Document 147 Filed 06/19/20 Page 3 of 7 PageID #: 2714




        Pursuant to Paragraphs 12(c)-(e) of the Scheduling Order (D.I. 14), Defendant

  Kyocera Senco Industrial Tools, Inc. (“Defendant”) submits the following Concise

  Statement of Undisputed Facts in Support of Defendant’s Motion for Summary

  Judgment of Invalidity and No Infringement of U.S. Patent No. 8,118,204:

                        CONCISE STATEMENT OF FACTS

  1.    Asserted claims 12, 13, and 15 of the ’204 Patent each recite “a handle portion

  extending from the housing,” which the Court construed to mean “a handle portion

  extending from a separate and distinct housing.” Ex. 2, ’204 Patent, 7:59-60, 8:24-

  25, 8:59-60; D.I. 53 at 2.

  2.    Asserted claims 12, 13, and 15 of the ’204 Patent each require three separate

  and distinct components: (1) a housing; (2) a handle portion; and (3) a battery pack

  supporting portion. Ex. 2, ’204 Patent, 7:58-62, 8:23-27, 8:59-60; D.I. 53 at 2; Ex.

  13, Markman Tr., 71:25-72:3; Ex. 6, Miller Reply, ¶¶50-52; Ex. 10, Vallee Rebuttal,

  ¶¶129-130.

  3.    Asserted claims 12, 13, and 15 of the ’204 Patent each require “a battery pack

  supported by the battery pack supporting portion, the battery pack having an

  extending portion extending from the housing.” Ex. 2, ’204 Patent, 8:1-3, 8:29-31,

  8:59-60.

  4.    The specification of the ’204 Patent describes a single embodiment of a

  powered nailer as depicted in Figures 1-4 of the ’204 Patent. Ex. 2, ’204 Patent,
Case 1:18-cv-00313-CFC-CJB Document 147 Filed 06/19/20 Page 4 of 7 PageID #: 2715




  3:33-35, 3:15-22, Figures 1-4; Ex. 5, Miller Opening, ¶ 186; Ex. 12, Vallee Tr., 55:2-

  11.

  5.    Figures 1 and 2 of the ’204 Patent show the exterior of the single nailer

  embodiment while Figure 3 shows the interior of the single nailer embodiment. Ex.

  2, ’204 Patent, 3:15-22, Figures 1-3; see also Ex. 12, Vallee Tr., 55:14-22.

  6.    The single embodiment described in the ’204 Patent has a T-shaped profile.

  Ex. 2, ’204 Patent, 3:33-35, 3:15-22; Ex. 5, Miller Opening, ¶186; Ex. 12, Vallee

  Tr., 55:2-11.

  7.    The specification of the ’204 Patent describes a battery pack supporting

  portion 2C, the purpose of which is to support the battery. Ex. 2, ’204 Patent, 3:38-

  40; Ex. 12, Vallee Tr., 62:21-22, 64:4; Ex. 6, Miller Rebuttal, ¶57.

  8.    In Figures 1 and 2 of the ’204 Patent, the lead line extending from reference

  number 2C extends to the exterior of the single nailer embodiment. Ex. 2, ’204

  Patent, Figures 1-2; Ex. 6, Miller Rebuttal, ¶¶57-58; Ex. 12, Vallee Tr., 55:14-22;

  37 C.F.R. § 1.84(q).

  9.    In Figures 1 and 2 of the ’204 Patent, the lead line extending from reference

  number 2C extends to an exterior component of the single nailer embodiment. Ex.

  2, ’204 Patent, Figures 1-2; Ex. 6, Miller Rebuttal, ¶¶57-58; 37 C.F.R. § 1.84(q).




                                            2
Case 1:18-cv-00313-CFC-CJB Document 147 Filed 06/19/20 Page 5 of 7 PageID #: 2716




  10.   The term “battery pack supporting portion” was not used in the originally filed

  patent application that eventually issued as the ’204 Patent. Ex. 4, ’204 Prosecution

  History, KHD001088-90.

  11.   During prosecution of the application that eventually issued as the ’204

  Patent, the Patent Examiner rejected the claim limitation “a battery pack supporting

  portion provided on an end of the handle portion” under 35 U.S.C. § 112, ¶ 1 because

  the term was not supported by the original disclosure. Ex. 4, ’204 Prosecution

  History, KHD001081-82.

  12.   During prosecution of the application that eventually issued as the ’204

  Patent, Koki amended the written description to describe a “battery pack supporting

  portion 2C” and amended the figures to include reference number 2C. Ex. 4, ’204

  Prosecution History, KHD001088-93.

  13.   During prosecution of the application that eventually issued as the ’204

  Patent, Koki provided an annotated version of Figure 3 of the ’204 Patent that shaded

  the battery pack supporting portion 2C.         Ex. 4, ’204 Prosecution History,

  KHD001092-93.

  14.   Defendant’s Fusion F-15 Nailer has an O-shaped, or looped, profile. Ex. 5,

  Miller Opening, ¶187.

  15.   Defendant’s Fusion F-15 Nailer has a widened structure that is designed to

  mate with a removable battery pack. Ex. 6, Miller Rebuttal, ¶62

                                           3
Case 1:18-cv-00313-CFC-CJB Document 147 Filed 06/19/20 Page 6 of 7 PageID #: 2717




  16.   The widened structure in Defendant’s Fusion F-15 Nailer includes elongated

  grooves that mate with corresponding tongues on the battery pack when the battery

  pack is attached to the Fusion F-15 Nailer. Ex. 6, Miller Rebuttal, ¶64; Ex. 12,

  Vallee Tr., 42:12-14; Ex. 11, Vallee Reply, ¶57.

  17.   The elongated grooves on the widened structure of the Fusion F-15 Nailer

  supports the battery pack when the battery pack is attached to the Fusion F-15 Nailer.

  Ex. 6, Miller Rebuttal, ¶64; Ex. 12, Vallee Tr., 42:12-14; Ex. 11, Vallee Reply, ¶57.

  18.   Defendant’s Fusion F-15 Nailer has an electrical connector designed to mate

  with a corresponding electrical connector on the battery pack. Ex. 12, Vallee Tr.,

  38:12-39:7; Ex. 8, Miller Tr., 182:3-9.



                                                /s/ Kelly E. Farnan
                                                Kelly E. Farnan (#4395)
   OF COUNSEL:                                  Richards, Layton & Finger, P.A.
                                                One Rodney Square
   Robert S. Rigg                               920 North King Street
   David Bernard                                Wilmington, DE 19801
   John K. Burke                                302-651-7700
   Vedder Price P.C.                            farnan@rlf.com
   222 North LaSalle Street
   Chicago, Illinois 60601                      Attorneys for Defendant Kyocera Senco
   312-609-7500                                 Industrial Tools, Inc.

   Dated: June 19, 2020




                                            4
Case 1:18-cv-00313-CFC-CJB Document 147 Filed 06/19/20 Page 7 of 7 PageID #: 2718




  CERTIFICATE OF COMPLIANCE WITH TYPE-VOLUME LIMITATION
        The foregoing DEFENDANT’S CONCISE STATEMENT OF FACTS IN

  SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OF

  INVALIDITY AND NO INFRINGEMENT OF U.S. PATENT NO. 8,118,204

  complies with the type-volume limitations of Paragraph 12(b) of the Scheduling

  Order (D.I. 14). The text of this statement, including footnotes, was prepared in

  Times New Roman 14-point. According to the word processing system used to

  prepare it, this statement contains 762 words, excluding the case caption, tables, and

  signature block.



                                                      /s/ Kelly E. Farnan
                                                      Kelly E. Farnan (#4395)
  Dated: June 19, 2020                                farnan@rlf.com
